Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 10, 2018

                                            No. 04-18-00170-CR

                                     IN RE Abelardo G. GONZALEZ

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On April 4, 2018, this court denied relator’s petition for writ of mandamus. On April 20,
2018, relator filed a Motion for Rehearing. The motion is DENIED.

           It is so ORDERED on May 10, 2018.



                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
  This proceeding arises out of Cause Nos. 2008-CRR-000657-D1, 2008-CRR-000662-DR, 2008-CRR-000665-D1,
styled State of Texas v. Abelardo G. Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas, the
Honorable Philip A. Kazen, Jr. presiding.